Citation Nr: 9910444	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  93-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied entitlement to service 
connection for polycythemia vera as a result of in service 
radiation exposure.  The veteran appealed the decision to the 
Board which remanded the case to the RO in March 1995 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The medical evidence establishes that it is as likely as 
not that the veteran developed polycythemia vera as a result 
of radiation exposure during service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, polycythemia vera was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current polycythemia vera (PCV) 
resulted from his in-service exposure to above-ground nuclear 
bomb testing in 1951 on an island in the Pacific Ocean during 
Operation GREENHOUSE.  He asserts that his proximity to 
several nuclear explosions while he was stationed on Eniwetok 
subjected him to radiation dosages sufficient to have caused 
the PCV blood disease.

The Board finds that the veteran's claim for service 
connection is plausible or capable of substantiation and is 
therefore, well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that the record is properly 
developed and that the VA has complied with its duty to 
assist the veteran.  See 38 U.S.C.A. § 5107(a).

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Alternatively, a veteran may 
establish a well-grounded claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), or pursuant 
to the same provision if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

PCV is not a disease subject to presumptive service 
connection on a radiation basis. 38 U.S.C.A. § 1112(c) (West 
1991 and Supp. 1998); 38 C.F.R. § 3.309(d) (1998).  Not only 
is PCV not listed as a radiogenic disease entitled to 
presumptive service connection, but presumptive service 
connection for the disease is specifically precluded by 
regulation.  See 38 C.F.R. § 3.311(b)(3) (1998).  

Nevertheless, presumption is not the sole method of showing 
causation and the veteran's claim may be reviewed under a 
direct service connection analysis.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation-Exposure Compensation Standards Act of 
1984 did not preclude, or authorize VA to preclude, a veteran 
from proving that he has a disability as a result of exposure 
to ionizing radiation under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d) despite the fact that the 
claimed disability is not a potentially radiogenic disease 
presumed to be service related); Ennis v. Brown, 4 Vet. 
App. 523, 526 (1993).  

The first references to the veteran's PCV appearing in 
medical records associated with the claims file are in 
January and March 1987 VA treatment records.  (The veteran's 
service medical records contain no evidence that he sought or 
received treatment for or was diagnosed with a blood 
disorder.)  The 1987 VA records note the veteran's report of 
PCV, diagnosed elsewhere, with a packed cell volume of 67 
percent at the time of diagnosis and 44 percent following a 
phlebotomy.

The veteran's reported diagnosis and treatment were confirmed 
by letters from private treating physicians.  One oncology 
and hematology specialist wrote in April 1988 that the 
veteran had PCV requiring frequent phlebotomy.  Another 
oncology and hematology specialist wrote in December 1992 and 
in May 1993 that the PV diagnosis and phlebotomy treatment 
four to six times a year were correct.  This physician also 
opined that the veteran's PCV could have been caused or 
aggravated by in-service radiation exposure.  But this 
physician also stated that a more definite determination of 
etiology would require more detailed information as to the 
dose and duration of the veteran's in-service radiation 
exposure.

In May 1993 testimony the veteran told an RO hearing officer 
that during his 11 months on Eniwetok he was assigned to a 
drone flightline.  He refueled pilotless planes about 48 
hours after their remote control flights into radioactive 
mushroom clouds.  During the four nuclear detonations on his 
tour of duty he was required to be outdoors, about 12 or 13 
miles from the blast site, to wear dark protective glasses 
and to face away from the explosion.  He was not provided 
with a personal radiation detector, special protective 
clothing or other protective equipment.  The regulation 
uniform he wore during the four bomb tests staged during his 
tour of duty included short pants and short sleeve shirts.  
He reported that he was often unable to take shelter from 
radioactive rain showers following the detonations, that his 
arms and legs broke out with an unknown rash which he treated 
with suntan oil and that his hair fell out, although it grew 
back once he left the island.

In July 1996 the Department of Defense, Defense Nuclear 
Agency (DNA) notified the RO that the veteran was on Eniwetok 
Island from July 1950 to June 1951.  The veteran's tour of 
duty was during Operation GREENHOUSE, a series of four 
nuclear weapons tests on the northeast islands of Eniwetok 
Atoll in the Marshall Islands.  The DNA reported that the 
nuclear devices were detonated no less than 8 miles from 
support personnel.  The DNA also provided assessments of the 
veteran's radiation dose as a result of the his proximity to 
the nuclear testing.  DNA estimated the veteran's total 
external dose at 3.7 rems, the upper dose not to exceed 4.3 
rems, and internal dose equivalents to the red marrow and 
spleen to be less than 0.15 rem.

In a December 1996 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer stated that she had reviewed 
the veteran's DNA-supplied radiation dose estimates and 
medical opinion evidence as to whether PCV is potentially 
radiogenic.  She also noted that a small fraction of PCV 
cases evolve into acute leukemia and that the veteran's dose 
exceeds the relevant screening dose of 3.36 rem for leukemia 
developing more than 20 years after exposure at age 21.  The 
VA physician then opined that the veteran's in-service 
exposure to ionizing radiation was "a possible cause" of 
the veteran's PCV.  However, she declined to estimate the 
likelihood of a causal connection between the veteran's 
Operation GREENHOUSE participation and his current PV.

In July 1998, the Board requested an independent medical 
opinion regarding the likelihood of a relationship between 
the veteran's PCV and his reported radiation exposure in 
service.  Later that month, Thomas P. Duffy, professor of 
internal medicine at the Yale University School of Medicine, 
Hematology Section, reported that he had reviewed the claims 
file and medical literature pertaining to the causes of PCV.  
Dr. Duffy acknowledged the difficulty of determining with 
certainty the causality of the veteran's PCV, especially 
without exact radiation exposure readings.  Nevertheless, 
after noting that the veteran's description of hair loss 
suggested significant radiation damage, Dr. Duffy concluded 
that it appeared as likely as not that the veteran's PCV was 
due to his radiation exposure.  Dr. Duffy's opinion was 
accompanied by various case studies concerning the 
development of PCV in patients followings radiation exposure 
from nuclear weapons tests as reported in medical journals.  

Reasonable doubt is defined as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit-of-the-doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206- 207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance."  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).  

Given the record in this case, the Board concludes that there 
is an approximate balance of positive and negative evidence 
raising reasonable doubt as to whether the veteran's PCV was 
caused by radiation exposure in service.  Although the 
certainty of such a relationship is not established, of 
particular probative value is the medical opinion from Dr. 
Duffy based on review of all the evidence, including the dose 
estimates of radiation exposure developed in connection with 
this appeal and the veteran's credible testimony.  Such 
reasonable doubt must be resolved in favor of the veteran.  
Accordingly, service connection for the veteran's PCV is 
warranted.  










ORDER

Entitlement to service connection for polycythemia vera is 
granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

